I concur in the conclusion reached in the foregoing opinion upon the ground that the corporate structure of the Alfalfa Growers of California, incorporated, is not such as to permit of the assessment upon which suit in the instant case was based, and for the reasons set forth by Presiding Justice Works. Concerning the other ground upon which his decision is founded, I prefer to express no opinion. It is unnecessary to do so since, if the assessment in question is void, it is unimportant whether under sections 653m to 653sc of the Civil Code a co-operative association might be so organized as to assess its members.